Exhibit 10.1

AMERICAN SUPERCONDUCTOR CORPORATION

2007 STOCK INCENTIVE PLAN, AS AMENDED

 

1. Purpose

The purpose of this 2007 Stock Incentive Plan, as amended (the “Plan”) of
American Superconductor Corporation, a Delaware corporation (the “Company”), is
to advance the interests of the Company’s stockholders by enhancing the
Company’s ability to attract, retain and motivate persons who are expected to
make important contributions to the Company and by providing such persons with
equity ownership opportunities and performance-based incentives that are
intended to align their interests with those of the Company’s stockholders.
Except where the context otherwise requires, the term “Company” shall include
any of the Company’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) and any other
business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”). This Plan
constitutes an amendment and restatement of the 2007 Stock Incentive Plan, as
approved by the Board on May 9, 2012, and approved by the Company’s stockholders
on July 27, 2012 (the “Existing Plan”). In the event that the Company’s
stockholders do not approve the Plan, the Existing Plan will continue in full
force and effect on its terms and conditions as in effect immediately prior to
the date the Plan is approved by the Board.

 

2. Eligibility

All of the Company’s employees, officers, consultants and advisors are eligible
to receive options, stock appreciation rights (“SARs”), restricted stock,
restricted stock units (“RSUs”) and other stock-based awards (each, an “Award”)
under the Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.

 

3. Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Awards
(subject to any limitations under the Plan) to employees or officers of the
Company or any of its present or future subsidiary corporations and to exercise
such other powers under the Plan as the Board may determine, provided that the
Board shall fix the terms of the Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to Awards

 

1



--------------------------------------------------------------------------------

that the officers may grant; provided further, however, that no officer shall be
authorized to grant Awards to any “executive officer” of the Company (as defined
by Rule 3b-7 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or to any “officer” of the Company (as defined by Rule 16a-1
under the Exchange Act).

 

4. Stock Available for Awards.

 

  (a) Number of Shares.

(1) Authorized Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan for up to 20,500,000 shares of common stock, $0.01
par value per share, of the Company (the “Common Stock”). Shares issued under
the Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.

(2) Fungible Share Pool. For purposes of this Section 4(a), any Award (i) that
is not a Full-Value Award shall be counted against the number of shares
available for the future grant of Awards as one share for each share of Common
Stock subject to such Award, and (ii) that is a Full-Value Award and is granted
on or after the Effective Date shall be counted against the number of shares
available for the future grant of Awards as one share for each share of Common
Stock subject to such Full-Value Award. “Full-Value Award” means any Restricted
Stock Award (as defined below) or Other Stock-Based Award (as defined below)
with a per share price or per unit purchase price lower than 100% of Fair Market
Value (as defined below) on the date of grant. To the extent a share that was
subject to an Award that counted as one share is returned to the Plan pursuant
to Section 4(a)(3), the number of shares available for the future grant of
Awards shall be credited with one share. To the extent that a share that was
subject to an Award that, prior to the Effective Date, counted as one and
three-tenths shares (or, prior to May 9, 2012, two shares) is returned to the
Plan pursuant to Section 4(a)(3), the number of shares available for the future
grant of Awards shall be credited with one and three-tenths shares or two
shares, as applicable.

(3) Share Counting and Reacquired Shares. For purposes of counting the number of
shares available for the grant of Awards under the Plan, all shares of Common
Stock covered by independent SARs shall be counted against the number of shares
available for the grant of Awards; provided, however, that independent SARs that
may be settled in cash only shall not be so counted. If any Award (i) expires or
is terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right), or (ii) results in any Common
Stock not being issued (including as a result of an independent SAR that was
settleable either in cash or in stock actually being settled in cash), the
unused Common Stock covered by such Award shall again be available for the grant
of Awards; provided, however, in the case of Incentive Stock Options (as
hereinafter defined), the foregoing shall be subject to any limitations under
the Code; and provided, further, in the case of independent SARs, that the full
number of shares subject to any such SAR (or portion thereof) settled in stock
shall be counted against the number of shares available under the Plan
regardless of the number of shares actually used to settle such SAR (or portion
thereof) upon exercise. The following shares shall not be added back to the
number of shares available for the future grant of Awards: (A) shares of Common
Stock tendered to the Company by a Participant to (x) purchase shares of Common
Stock upon the exercise of an Award, or (y) satisfy tax withholding obligations
(including shares retained from the Award creating the tax obligation); and
(B) shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award.

(b) Section 162(m) Per-Participant Award Limitation Under the Plan. Subject to
adjustment under Section 9, the maximum number of shares of Common Stock with
respect to which Awards may be granted to any Participant under the Plan shall
be 1,000,000 per calendar year. For purposes of the foregoing limit, the
combination of an Option (as defined below) in tandem with an SAR shall be
treated as a single Award. The per-Participant limit described in this
Section 4(b) shall be construed and applied consistently with Section 162(m) of
the Code or any successor provision thereto, and the regulations thereunder
(“Section 162(m)”).

 

2



--------------------------------------------------------------------------------

(c) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sub-limits contained in the Plan, except as may
be required by reason of Section 422 and related provisions of the Code.

 

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company, any of the
Company’s present or future parent or subsidiary corporations as defined in
Section 424(e) or (f) of the Code, and any other entities the employees of which
are eligible to receive Incentive Stock Options under the Code, and shall be
subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board, including without limitation the conversion of an Incentive Stock
Option to a Nonstatutory Stock Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify such exercise price in the applicable option agreement. The exercise
price shall be not less than 100% of the Fair Market Value (as defined below) on
the date the Option is granted; provided that if the Board approves the grant of
an Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Fair Market Value on such future date.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(f) for the number of shares for which the
Option is exercised.

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

 

3



--------------------------------------------------------------------------------

(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the Board (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant at least six
months prior to such delivery and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;

(4) to the extent permitted by applicable law and by the Board and provided for
in the option agreement, by (i) delivery of a promissory note of the Participant
to the Company on terms determined by the Board, or (ii) payment of such other
lawful consideration as the Board may determine; or

(5) by any combination of the above permitted forms of payment.

(g) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 9) and (2) the Board may not cancel any outstanding Option (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled Option.

 

6. Stock Appreciation Rights.

(a) General. An SAR is an Award entitling the holder, upon exercise, to receive
an amount in cash or Common Stock or a combination thereof (such form to be
determined by the Board) determined in whole or in part by reference to
appreciation, from and after the date of grant, in the Fair Market Value of a
share of Common Stock. SARs may be based solely on appreciation in the fair
market value of Common Stock or on a comparison of such appreciation with some
other measure of market growth such as (but not limited to) appreciation in a
recognized market index. The date as of which such appreciation or other measure
is determined shall be the exercise date unless another date is specified by the
Board in the SAR Award.

(b) Grants. SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

(1) Tandem Awards. When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event) and will be exercisable in
accordance with the procedure required for exercise of the related Option;
(ii) the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event and except that a SAR granted with
respect to less than the full number of shares covered by an Option will not be
reduced until the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option will terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR will be transferable only with the related
Option.

(2) Independent SARs. A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.

(c) Exercise Price. The Board shall establish the exercise price of each SAR and
specify it in the applicable SAR agreement. The exercise price shall not be less
than 100% of the Fair Market Value on the date the SAR is granted; provided that
if the Board approves the grant of a SAR with an exercise price to be determined
on a future date, the exercise price shall be not less than 100% of the Fair
Market Value on such future date.

 

4



--------------------------------------------------------------------------------

(d) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.

(e) Exercise of SARs. SARs may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with any
other documents required by the Board.

(f) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide a exercise price per share that is lower than the then-current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 9) and (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having a exercise price per share lower than the then-current exercise price per
share of the cancelled SAR.

 

7. Restricted Stock; Restricted Stock Units.

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests or is otherwise settled pursuant to Section 7(c)(3)(i)
(“Restricted Stock Units”) (Restricted Stock and Restricted Stock Units are each
referred to herein as a “Restricted Stock Award”).

(b) Terms and Conditions. The Board shall determine the terms and conditions of
a Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any.

(c) Additional Provisions Relating to Restricted Stock.

(1) Dividends. Unless otherwise provided by the Board, if any dividends or
distributions are paid in shares, or consist of a dividend or distribution to
holders of Common Stock, the shares, cash or other property will be subject to
the same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid. Each dividend payment
will be made no later than the end of the calendar year in which the dividends
are paid to shareholders of that class of stock or, if later, the 15th day of
the third month following the date the dividends are paid to shareholders of
that class of stock.

(2) Stock Certificates. Any stock certificates issued in respect of a Restricted
Stock Award shall be registered in the name of the Participant and, unless
otherwise determined by the Board, deposited by the Participant, together with a
stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

 

5



--------------------------------------------------------------------------------

(3) Additional Provisions Relating to Restricted Stock Units.

(i) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided in the applicable Award agreement. The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant.

(ii) Voting Rights. A Participant shall have no voting rights with respect to
any Restricted Stock Units.

(iii) Dividend Equivalents. To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”). Dividend Equivalents may be paid currently or credited
to an account for the Participants, may be settled in cash and/or shares of
Common Stock and may be subject to the same restrictions on transfer and
forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.

 

8. Other Stock-Based Awards.

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based Awards”). Such Other Stock-Based Awards shall also be available as a
form of payment in the settlement of other Awards granted under the Plan or as
payment in lieu of compensation to which a Participant is otherwise entitled.
Other Stock-Based Awards may be paid in shares of Common Stock or cash, as the
Board shall determine. Subject to the provisions of the Plan, the Board shall
determine the conditions of each Other Stock-Based Awards, including any
purchase price applicable thereto.

 

9. Adjustments for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan,
(ii) the sub-limits and share counting rules set forth in Section 4(a) and
Section 4(b), (iii) the number and class of securities and exercise price per
share of each outstanding Option, (iv) the share- and per-share provisions and
the exercise price of each SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding Restricted Stock Award
and (vi) the share- and per-share-related provisions and the purchase price, if
any, of each outstanding Other Stock-Based Award, shall be equitably adjusted by
the Company (or substituted Awards may be made, if applicable). Without limiting
the generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

 

6



--------------------------------------------------------------------------------

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (i) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (ii) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (iii) any liquidation or
dissolution of the Company.

(2) Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards. In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock Awards on such terms as the Board determines:
(i) provide that Awards shall be assumed, or substantially equivalent Awards
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), (ii) upon written notice to a Participant, provide that the
Participant’s unexercised Awards will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
within a specified period following the date of such notice, (iii) provide that
outstanding Awards shall become exercisable, realizable, or deliverable, or
restrictions applicable to an Award shall lapse, in whole or in part prior to or
upon such Reorganization Event, (iv) in the event of a Reorganization Event
under the terms of which holders of Common Stock will receive upon consummation
thereof a cash payment for each share surrendered in the Reorganization Event
(the “Acquisition Price”), make or provide for a cash payment to a Participant
equal to the excess, if any, of (A) the Acquisition Price times the number of
shares of Common Stock subject to the Participant’s Awards (to the extent the
exercise price does not exceed the Acquisition Price) over (B) the aggregate
exercise price of all such outstanding Awards and any applicable tax
withholdings, in exchange for the termination of such Awards, (v) provide that,
in connection with a liquidation or dissolution of the Company, Awards shall
convert into the right to receive liquidation proceeds (if applicable, net of
the exercise price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing. In taking any of the actions permitted under this
Section 9(b), the Board shall not be obligated by the Plan to treat all Awards,
all Awards held by a Participant, or all Awards of the same type, identically.

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

(3) Consequences of a Reorganization Event on Restricted Stock Awards. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock Award
or any other agreement between a Participant and the Company, all restrictions
and conditions on all Restricted Stock Awards then outstanding shall
automatically be deemed terminated or satisfied.

 

7



--------------------------------------------------------------------------------

10. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

(e) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value;
provided, however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

(f) Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless (i) the
Board determines that the action, taking into account any related action, would
not materially and adversely affect the Participant’s rights under the Plan or
(ii) the change is permitted under Section 9 hereof.

 

8



--------------------------------------------------------------------------------

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

(i) Performance Awards.

(1) Grants. Restricted Stock Awards and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 10(i) (“Performance Awards”).

(2) Committee. Grants of Performance Awards to any Covered Employee intended to
qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be deemed to
be references to such Committee or subcommittee. “Covered Employee” shall mean
any person who is, or whom the Committee, in its discretion, determines may be,
a “covered employee” under Section 162(m)(3) of the Code.

(3) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: net income, earnings before or after discontinued
operations, interest, taxes, depreciation and/or amortization, operating profit
before or after discontinued operations and/or taxes, sales, sales growth,
earnings growth, cash flow or cash position, gross margins, stock price, market
share, return on sales, assets, equity or investment, improvement of financial
ratings, achievement of balance sheet or income statement objectives or total
shareholder return, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated. The
Committee may specify that such performance measures shall be adjusted to
exclude any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles, (iv) the writedown of any asset, and (v) charges for
restructuring and rationalization programs. Such performance measures: (A) may
vary by Participant and may be different for different Awards; (B) may be
particular to a Participant or the department, branch, line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Committee; and (C) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.

(4) Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
Shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.

 

9



--------------------------------------------------------------------------------

(5) Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.

 

11. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c) Effective Date and Term of Plan. The Plan (as approved by the Board on
May 8, 2014) shall become effective on the date the Plan (as approved by the
Board on May 8, 2014) is approved by the Company’s stockholders (the “Effective
Date”). No Awards shall be granted under the Plan after the expiration of 10
years from the Effective Date, but Awards previously granted may extend beyond
that date.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); (ii) no
amendment that would require stockholder approval under the rules of the NASDAQ
Stock Market (“NASDAQ”) may be made effective unless and until such amendment
shall have been approved by the Company’s stockholders; and (iii) if the NASDAQ
amends its corporate governance rules so that such rules no longer require
stockholder approval of “material amendments” to equity compensation plans,
then, from and after the effective date of such amendment to the NASDAQ rules,
no amendment to the Plan (A) materially increasing the number of shares
authorized under the Plan (other than pursuant to Section 4(c) or 9),
(B) expanding the types of Awards that may be granted under the Plan, or
(C) materially expanding the class of participants eligible to participate in
the Plan shall be effective unless stockholder approval is obtained. In
addition, if at any time the approval of the Company’s stockholders is required
as to any other modification or amendment under Section 422 of the Code or any
successor provision with respect to Incentive Stock Options, the Board may not
effect such modification or amendment without such approval. Unless otherwise
specified in the amendment, any amendment to the Plan adopted in accordance with
this Section 11(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment does not materially and adversely affect
the rights of Participants under the Plan. No Award shall be made that is
conditioned upon stockholder approval of any amendment to the Plan.

(e) Provisions for Foreign Participants. The Board may modify Awards granted to
Participants who are foreign nationals or employed outside the United States or
establish subplans or procedures under the Plan to recognize differences in
laws, rules, regulations or customs of such foreign jurisdictions with respect
to tax, securities, currency, employee benefit or other matters.

(f) Compliance with Code Section 409A. No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant or
for any action taken by the Board.

 

10



--------------------------------------------------------------------------------

(g) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law principles.

First adopted by the Board of Directors on May 15, 2007 and approved by the

stockholders on August 3, 2007

Plan, as amended, approved by the Board of

Directors on October 30, 2008

Plan, as amended, adopted by the Board of

Directors on May 12, 2009, and approved by

the stockholders on August 6, 2009.

Plan, as amended, approved by the Board of

Directors on May 12, 2010

Plan, as amended, adopted by the Board of

Directors on May 9, 2012, and approved by

the stockholders on July 27, 2012.

Plan, as amended, adopted by the Board of

Directors on May 8, 2014, and approved by

the stockholders on August 1, 2014.

 

11